Citation Nr: 1229936	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a nonservice connected pension based on countable income.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The RO granted nonservice-connected pension benefits to the Veteran in a November 2007 rating decision, effective June 29, 2007.  

2.  The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a veteran with one dependent, from the date of his October 3, 2006 claim.  


CONCLUSION OF LAW

The Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the resolution of the Veteran's appeal is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Despite this, the record reflects that in correspondence dated in November 2006, February 2009, and April 2012, the Veteran was advised of how excessive income could affect his right to pension benefits.  The Veteran was also advised of how to establish entitlement to enhanced nonservice-connected disability pension benefits, what information and evidence he needed to submit, and what information and evidence VA would seek to obtain, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters clearly informed him that medical expenses may help to reduce his annual countable income.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

NSC Pension - Laws and Regulations 

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2011).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  In this case, as no pension benefits apparently were ever paid when the Veteran's original claim was denied, there is no issue of any overpayment before the Board.  

Factual Background and Analysis

The Veteran seeks entitlement to a nonservice-connected pension.  In his October 2006 claim for pension, the Veteran reported that he had no money in cash or in non-interest bearing bank accounts; received nothing from Social Security, Supplemental Security Income (SSI), military retirement, or current wages; and that his wife earned $600 biweekly.  

In a February 2007 rating decision, the RO denied entitlement to a special monthly pension and denied entitlement to a nonservice-connected pension.  A January 2007 VA examination had disclosed that the Veteran was still working full-time as a cook.  

In a Notice of Disagreement dated June 29, 2007, the Veteran stated that he had become totally disabled and now received disability benefits from the Social Security Administration (SSA).  

In a November 2007 rating decision, the Veteran was granted entitlement to a nonservice-connected pension.  This grant was effective June 29, 2007.  According to the RO, this date represented the earliest evidence VA had that the Veteran was no longer working.  

In the December 2007 decision letter, which Veteran appealed, the RO terminated the Veteran's recently-awarded nonservice-connected pension payments, effective June 29, 2007, because his countable income exceeded the maximum annual pension rate (MAPR) of $14,643 for a Veteran with one dependent.  The RO included in its calculation of the Veteran's countable income both his wife's income, as he reported it in his October 2006 claim, and his Social Security disability benefits.  

In his Notice of Disagreement dated in both September 2008 and November 2008, the Veteran stated that he did not understand how he could be granted a pension but at the same time be turned down for excessive income.  He said that he was totally disabled, blind in one eye, could not walk normally due to diabetes, had diabetic ulcers on his feet, had no feeling in either leg, skin cancer, and had to take six different medications daily.  He said that every time he visited the VA hospital it cost him more than a thousand dollars.  He said that he needed help financially because in addition he had a mortgage and other bills and wanted to protect his wife while he was still alive.  He also estimated that his medications cost a total of $60 a month, or $720 annually.  

The Veteran filed his claim for nonservice-connected pension on October 3, 2006.  For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or November 1, 2006.  Therefore, the Board must calculate his income for the initial 12 month annualization period from November 2006 through October 2007.  See 38 C.F.R. §§ 3.31, 3.273.  In doing so, the Board will consider both the December 1, 2005 and December 1, 2006 MAPRs in determining the Veteran's entitlement to pension.  

As of December 1, 2005, the MAPR for a Veteran with one dependent was $13,855.  As of December 1, 2006, the MAPR for a Veteran with one dependent was $14,313.  As of December 1, 2007, the MAPR for a Veteran with one dependent was $14,643.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm).  

(The Board notes that the higher $14,643 figure cited by the RO in its December 2007 decision was only effective on December 1, 2007.  Since the RO claimed that the Veteran's income as of the date of his claim in October 2006 exceeded the MAPR, the administrative decision of December 2007 should have used the lower figure of $13,855 rather than the figure of $14,643.  In any event, as will be seen below, the Veteran's income exceeded the relevant MAPR figure for any relevant time period.)  

As noted above, the regulations providing for what income is countable income for purposes of VA pensions include payments made by SSA and include income earned by spouses.  VA regulations specifically note that the spouse of a veteran is considered the Veteran's dependent.  See 38 C.F.R. § 3.23(d).  SSA disability benefits are considered income as a retirement benefit.  38 C.F.R. § 3.262(f).  Essentially, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272."  See 38 C.F.R. § 3.271(a).  The exclusions included under § 3.272 do not include pension or retirement payments and, as previously noted, SSA benefits are not specifically excluded, and neither is income from a spouse.  

In sum, the Board finds that the laws and regulations require VA to include the income of the Veteran's spouse and SSA disability benefits in determining the Veteran's countable income for purposes of nonservice-connected pension benefits.  The law is controlling and not the facts.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that the evidence of record shows that the Veteran's annual countable income is excessive for pension income limits.  From the date of his claim in October 2006, the income of the Veteran's spouse alone exceeded the MAPR figure for a veteran with spouse and no dependents.  As indicated in his October 2006 claim, the Veteran's spouse earned $600 biweekly, or $15,600 per year ($600 x 26 weeks or $15,600 per year).  This figure is greater than the MAPR of either $13,855 for December 2005 or $14,313 for December 2006.  

In a signed letter dated and received on June 29, 2007, the Veteran informed VA that he was in receipt of disability benefits from SSA.  A SSA inquiry reflects that the Veteran's monthly SSA disability benefit, effective in September 2006, was approximately $1,628 monthly from March 2007 through November 2007 after which it was increased to $1,666 monthly beginning December 2007.  

The December 2007 administrative decision calculated an annual Social Security disability benefit of $19,992 based on the higher figure ($1,666 x 12 totals $19,992).  However, the claims file reflects that the monthly SSA disability payment did not increase to $1,666 until December 2007.  The annual SSA disability benefit for the November 2006 through October 2007 time period only totals 8 months at the $1,628 rate, or $13,024.  

Addition of the spouse's income and the Veteran's SSA disability benefit payments for the period from November 2006 through October 2007 shows an annualized income of $28,624 for the period ($15,600 plus $13,024 totals $28,624).  This $28,624 annual income exceeds the MAPR of $13,855, effective December 1, 2005 and the MAPR of $14,313, effective December 1, 2006.  On the basis of the foregoing, the Veteran's countable annual income exceeds the pertinent MAPR for the award of VA disability pension with one dependent.  

Notably, the claims file does not contain any information about any non-recurring retroactive SSA payments the Veteran may have received back to September 2006.  Such income would be annualized as income from the actual date of receipt for the following 12-month period.  See 38 C.F.R. § 3.271(a)(1),(3).  If these figures were available to VA, however, they would inevitably show countable income even greater than the $28,624 annual income figure that can presently be determined.  

Similarly, for the following 12-month period from November 2007 through October 2008 the Board will consider both the December 1, 2006 and December 1, 2007 MAPRs in determining the Veteran's possible entitlement to a pension.  As noted above for the earlier period, the income of the Veteran's spouse alone exceeded the MAPR figure for a veteran with spouse and no dependents.  There was no reported change in the salary of the Veteran's spouse, who earned $600 biweekly, or $15,600 per year.  This figure is greater than the MAPR of $14,313 for December 2006 or $14,643 for December 2007.  In addition, the Veteran's SSA disability income totals $19,954 for this period (one payment at the $1,628 rate plus 11 x $1,666 or $19,954).  

Addition of the spouse's income and the Veteran's SSA disability benefit payments for the period from November 2007 through October 2008 shows an annualized income of $35,554 for the period ($15,600 plus $19,954 totals $35,554).  This $35,554 annual income exceeds the MAPR of $14,313, effective December 1, 2006 and the MAPR of $14,643, effective December 1, 2007.  Consequently, the Veteran's countable annual income exceeds the pertinent MAPR for the award of VA disability pension with one dependent for this time period as well.  

Medical expenses which have been paid in excess of five percent of the MAPR may be deducted from annual income.  As of December 1, 2005, the MAPR for a Veteran with one dependent was $13,855 and five percent of this amount is $692.  As of December 1, 2006, the MAPR for a Veteran with one dependent was $14,313 and five percent of this amount is $715.  As of December 1, 2007, the MAPR for a Veteran with one dependent was $14,643 and five percent of this amount is $732.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm).  

The Veteran claims that he pays $60 per month for medications, or $720 per year.  He also submitted a February 2008 bill from the Philadelphia VAMC and notice of a federal tax lien in favor of the VA hospital dated in March 2008.  Finally, the Veteran failed to submit any completed reports of medical expenses.  

With regard to the Veteran's claimed monthly drug prescription estimate, the Board notes that the Veteran has not submitted sufficient evidence to establish such payments are a continuing medical expense.  The Veteran has not explained whether he was reimbursed by insurance for any of the estimated $60 a month spent for drug prescriptions, or whether this figure represented his unreimbursable co-payments.  Moreover, he has not filed any proper reports of medical expenses.  

Assuming that the Veteran regularly pays/paid $60 per month for drug prescriptions ($720 annually), and is not reimbursed by an insurance plan, the total of these amounts would exceed the 5 percent threshold for medical expense deductibility at the time he filed his claim, or during the November 2006 through October 2007 annualization period.  The $720 in annual drug prescription payments exceeds both the $692 and $715 figures given above.  However, the resulting subtraction for medical expenses from countable income, either $28 or $5 ($720 - $692 totals $28 and $720 - $715 totals $5), from an annual income figure of $28,624 is so small that it would not begin to bring the Veteran's annual income in line with the relevant and much lower MAPR.  

With regard to the February 2008 hospital payment, and to the Veteran's assertion that every visit to the hospital cost him $1,000, the Board notes that medical expenses must have already been paid in order for them to be deducted from annual income.  See 38 C.F.R. § 3.272(g).  The submitted bill shows the Veteran paid $99 to the VAMC in January 2008 and owed additional money.  A March 2008 notice from the U.S. Treasury also indicated that the Veteran's refund check from the Internal Revenue Service that spring was being reduced by $616 to pay a debt to the Philadelphia VAMC.  The Board notes that these medical expenses were paid in 2008 and not during the 12-month annualization period from November 2006 through October 2007.  In addition, in two signed statements dated in November 2007, the Veteran claimed he owed a debt of $1,400, apparently to the VA facility in Philadelphia.  However, these statements did not relate how much the Veteran had actually paid to the local VAMC during 2006 and succeeding years for medical expenses.  As noted above, in order to be excluded from income, medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the veteran received no reimbursement.  See 38 C.F.R. § 3.272(g).  

The Board notes that the $715 paid to the VA hospital in the winter and spring of 2008 ($99 + $616 totals $715) does not disturb any finding that the Veteran's resulting countable income would still exceed the maximum annual pension rate for the period from November 2007 through October 2008.  

Assuming that the Veteran could exclude $60 a month, or $720 annually, for drug prescription benefits as discussed above, the drug prescription total added to the $715 documented as paid for medical expenses in 2008 totals $1,435 in medical expenses paid for the period from November 2007 through October 2008 ($720 + $715 totals $1,435).  As noted above, five percent of the MAPR for a Veteran with one dependent after December 1, 2007 is $732.  Therefore, the Veteran's medical expenses exceeded the five percent threshold by $703 for the 12-month period from November 2007 through October 2008 ($1,435 less $732 totals $703).  

When this $703 in allowable medical expenses is subtracted from the Veteran's annualized income in the period from November 2007 through October 2008 his income for the period now totals $34,851 ($35,554 less $703 equals $34,851).  However, annualized income of $34,851 still exceeds by a wide margin the MAPR of $14,643, effective December 1, 2007.  Thus, even if the medical expenses cited by the Veteran that can be documented in his appeal are excluded from his income, his annual countable income continues to be well in excess of the allowable limit for receipt of VA pension benefits.  

The Board has considered the Veteran's assertion that allowable medical expenses have not been counted and considered for purposes of reducing countable income.  However, February 2009 correspondence from the RO reminded the Veteran that the pension program was an income-based program and that a determination had been made that family income was excessive for a VA pension.  The RO requested medical expense reports for three recent six-month periods of time in an effort to determine if the Veteran could be eligible for his pension.  The April 2009 Statement of the Case (SOC) also advised the Veteran that VA might still be able to pay benefits if his unreimbursed medical expenses reduced his income below the allowable amount, but that as of that date the Veteran had not submitted such evidence.  

Despite this clear notice, the Veteran failed to respond and provide any evidence of additional medical expenses that could be deducted from income.  The Veteran provided medical expense reports in September 2008 and April 2012, but they failed to provide any specific information about private insurance, amounts of money he paid, or the date paid, or the name of the individual provider of services.  The forms contain only his message that all his medical expenses and bills were on file at the local VA facility.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has failed on several occasions to complete reports on medical expenses in order to apprise VA of what his medical expenses were in a given six-month time period.  In addition, though the Veteran has contended that he was in debt to a VA hospital, this assertion cannot be used to reduce the Veteran's countable income during the period in question.  Only actual payment of medical expenses can be excluded from income.  

Therefore, the Board finds that the Veteran's medical expenses do not offset the above amounts and that his total countable income exceeds the applicable MAPR during both the November 2006 through October 2007 annualization period and the November 2007 through October 2008 period.  

Consequently, for the 12-month annualization period from November 2006 through October 2007, the Veteran's countable family income ($28,624) clearly exceeds the applicable December 1, 2005 MAPR ($13,855) for a Veteran with one dependent.  Thus, the Veteran was not entitled to VA pension benefits due to excessive income from the time that he filed his claim for a pension.  His claim for pension benefits was properly denied by the RO at that time.  

The Veteran has not reported any change in income or any further unreimbursed medical expenses.  Based on the foregoing, the Board concludes that, throughout the pendency of this appeal, the Veteran's countable income exceeds the applicable MAPR.  The Board empathizes with the Veteran's financial and health difficulties; however, there is no basis upon which to award nonservice-connected pension benefits.  The Board is bound by the laws and regulations governing VA benefits.  As his income has exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)).  

Accordingly, the Board concludes that the criteria for entitlement to VA pension benefits have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits from the date of his claim, his appeal is not warranted.  




								[Continued on Next Page]
ORDER

The termination of the Veteran's VA pension benefits, effective June 29, 2007, was proper.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


